 
Exhibit 10.1
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


Michael Gavin Isaacs




This First Amendment (the “Amendment”), is made and entered into as of this 14th
day of December, 2012, and is an amendment to that certain Employment Agreement
(the “Employment Agreement”), dated as of March 16, 2011, between SHFL
entertainment, Inc., formerly known as Shuffle Master, Inc., a Minnesota
corporation (the “Company”), and Michael Gavin Isaacs, resident of Nevada
(“Executive”).  All capitalized terms used in this Amendment and not otherwise
defined herein shall have the same meaning as in the Employment Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Executive hereby agree as follows:


1.           The Initial Term as specified in Section I of the Agreement is
hereby amended to extend the Initial Term for an additional two (2) years.  The
Initial Term shall end on April 1, 2016.


2.           Effective as of January 12, 2013, the Annual Base Salary set out in
Section III (A) of the Agreement shall be increased to $650,000 per year.


3.           Except as expressly amended hereby, the Employment Agreement, as
amended hereby, is hereby confirmed and ratified by the parties as being and
remaining in full force and effect, according to its terms and conditions, and
without any further amendments or modifications.




EMPLOYER:
 
EXECUTIVE:
     
SHFL entertainment, Inc.
         
By:
/s/ GARRY W. SAUNDERS
 
/s/ MICHAEL GAVIN ISAACS
 
Garry W. Saunders
 
Michael Gavin Isaacs
Its:
Chairman
   



 
 
APPROVED:
   
 
Compensation Committee
         
By:
/s/ DANIEL M. WADE
     
Daniel M. Wade
   
Its:
Chairman
   